 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY JERMAINE MILES,                             No. 1:19-cv-00824-DAD-EPG (HC)
12                       Petitioner,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
14    PEOPLE OF THE STATE OF                            PETITION WITHOUT PREJUDICE FOR
      CALIFORNIA,                                       FAILURE TO EXHAUST AND DECLINING
15                                                      TO ISSUE A CERTIFICATE OF
                         Respondent.                    APPEALABILITY
16
                                                        (Doc. Nos. 10, 12)
17

18          Petitioner Larry Jermaine Miles is a state prisoner proceeding pro se with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302.

21          On September 25, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending dismissal of the pending petition due to petitioner’s failure to

23   exhaust his claims by first presenting them to the highest state court. (Doc. No. 12.) The findings

24   and recommendations were served on petitioner with notice that any objections thereto were to be

25   filed within thirty (30) days of the service of the findings and recommendations. No objections

26   were filed and the time for doing so has passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
 1   magistrate judge’s findings and recommendations are supported by the record and proper

 2   analysis.

 3          In addition, having concluded that the pending petition must be dismissed, the court now

 4   turns to whether a certificate of appealability should issue. A state prisoner seeking a writ of

 5   habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition, and an

 6   appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 7   (2003); 28 U.S.C. § 2253. Where, as here, the court denies habeas relief on procedural grounds

 8   without reaching the underlying constitutional claims, the court should issue a certificate of

 9   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

10   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

11   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

12   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

13   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

14   petition or that the petitioner should be allowed to proceed further.” Id. In the present case, the

15   court finds that reasonable jurists would not find the court’s determination that the petition should

16   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

17   Therefore, the court declines to issue a certificate of appealability.

18          Accordingly:

19          1.      The findings and recommendations issued on September 25, 2019 (Doc. No. 12)

20                  are adopted in full;
21          2.      The first amended petition for writ of habeas corpus (Doc. No. 10) is dismissed

22                  without prejudice due to petitioner’s failure to first present his claims to the

23                  highest state court;

24          3.      The court declines to issue a certificate of appealability; and

25          4.      The Clerk of Court is directed to close this case.

26   IT IS SO ORDERED.
27
        Dated:     December 16, 2019
28                                                       UNITED STATES DISTRICT JUDGE
                                                         2
